Case: 3:20-cv-00010-WHR-SLO Doc #: 26 Filed: 12/17/20 Page: 1 of 19 PAGEID #: 250




                            UNITED STATES DISTRICT COURT
                             SOUTHERN DISTRICT OF OHIO
                             WESTERN DIVISION AT DAYTON

    JANE DOE,                                     :   Case No. 3:20-cv-00010
                                                  :
            Plaintiff,                            :   District Judge Walter H. Rice
                                                  :   Magistrate Judge Sharon L. Ovington
     vs.                                          :
    DAVE YOST,                                    :
    Ohio Attorney General, et al.,                :
                                                  :
            Defendants.                           :


                           REPORT AND RECOMMENDATIONS 1


I.         Introduction

           Plaintiff Jane Doe is a resident of Dayton, Ohio with a keen interest in the

activities of local government officials. In the past, she engaged in political dialogue on

the internet, often on Facebook pages critical of government officials. She no longer

does this because she fears she will be prosecuted for violating Ohio’s Menacing by

Stalking or Telecommunications Harassment statute. She is especially frightened that

Defendant Prosecutor Matthew K. Fox in Mercer County, Ohio will pursue criminal

charges against her under these Ohio statutes, as he has against three other online

commentators.

           Plaintiff has not been criminally charged under either Ohio statute that she

presently challenges. She thus brings a pre-enforcement constitutional challenge to each



1
 Attached is a NOTICE to the parties regarding objections to this Report and Recommendations.
Case: 3:20-cv-00010-WHR-SLO Doc #: 26 Filed: 12/17/20 Page: 2 of 19 PAGEID #: 251




statute on its face under both the United States and Ohio Constitutions. More

specifically, she seeks a declaratory judgment, see 28 U.S.C. § 2201, holding that each

statute criminalizes political speech in violation of the Free Speech Clause of the First

Amendment to the United States Constitution and analogous provisions in Ohio’s

Constitution. She also seeks (in her Complaint, not yet by motion) preliminary and

permanent injunctive relief.

       Defendants Prosecutor Fox and Ohio Attorney General David A. Yost have each

filed a Motion for Judgment on the Pleadings under Fed. R. Civ. P. 12(c). (Doc. No. 12,

13, 19, 20). They contend, in part, that dismissal of Plaintiff’s Complaint is warranted

because she lacks standing under Article III of the U.S. Constitution and because her

Complaint fails to state a claim upon which relief can be granted. Plaintiff opposes

Defendants’ Motions. (Doc. No. 18, 23).

II.    Plaintiff’s Complaint

       Plaintiff asserts that Ohio’s Menacing by Stalking statute, Ohio Rev. Code §

2903.211, and Telecommunications Harassment statute, Ohio Rev. Code § 2917.21,

impermissibly sweep within their scope a substantial amount of constitutionally-protected

speech. She alleges that Prosecutor Fox has used these two statutes to prosecute

outspoken critics of Ohio’s criminal justice system. She provides three examples. The

first is State v. Rasawehr, No. 10-19-15, 2020 WL 615075 (Ohio Ct. App. Feb. 10, 2020),

a case initiated in the Celina, Ohio Municipal Court. She explains, “Prosecutor Fox

charged a Michigan resident [Rasawehr] with, among other charges, five counts of

Menacing by Stalking and eight counts of Telecommunications Harassment based on

                                             2
Case: 3:20-cv-00010-WHR-SLO Doc #: 26 Filed: 12/17/20 Page: 3 of 19 PAGEID #: 252




emails and blog posts in which he criticized the Mercer County Sheriff’s Office for

failing to adequately investigate a potential homicide.” (Doc. No. 1, PageID 9 (footnote

omitted)).

       Plaintiff’s second example is State v. Charles Summers, No. 19-CRM-107(Mercer

Cnty., Celina Mun. Ct.) in which Prosecutor Fox charged Charles Summers, the father of

Chris Summers (who had been convicted and sentenced in a previous case), for allegedly

criticizing his son’s prosecution on a Facebook page titled, “Justice for Chris.” Charles

Summers, “criticized the fairness of his son’s trial and attacked the veracity of the

victim’s public trial testimony.” (Doc. No. 1, PageID 9). Plaintiff explains, “None of the

‘Justice for Chris’ Facebook posts were directed to the victim’s or any public official’s

social media accounts, and the only way to view the posts was to either like the page, so

that the content would appear in the liker’s news feed, or to search and view the

Facebook page voluntarily.” Id. Yet, according to Plaintiffs, Prosecutor Fox brought

many charges against Charles Summers—namely, “30 counts of Attempted

Telecommunications Harassment, one count of Menacing by Stalking, and one count of

Attempted Menacing by Stalking, collectively carrying up to 279 months in jail.” Id.

       The third case Plaintiff points to, State v. Vicki Summers, No. 19-CRB-00401

(Mercer Cnty., Celina Mun. Ct.), involved similar charges against Vicki Summers

(Charles Summers’ wife) for her purported activities on the “Justice for Chris” Facebook

page. (Doc. No. 1, PageID 9).

       Adding to Plaintiff’s fear, “[n]either Jeff Rasawehr, nor Charles and Vicki

Summers are residents of Mercer County, yet they were still charged by Prosecutor Fox

                                              3
Case: 3:20-cv-00010-WHR-SLO Doc #: 26 Filed: 12/17/20 Page: 4 of 19 PAGEID #: 253




in Mercer County based on their web-based criticisms of Fox and other government

officials. Both the Rasawehr case and the [Summerses cases] have been the subject of

widespread media coverage in Mercer County and the surrounding counties and cities.”

Id. at 10. Before Rasawehr and the Summerses were criminally charged, Plaintiff knew

they had criticized Prosecutor Fox and other Mercer County officials on the internet.

Plaintiff had also criticized Prosecutor Fox and other Mercer County officials on “Justice

for Chris” and other social-media websites and blog posts. But after Charles Summers

was charged, Plaintiff stopped engaging in political speech online for one reason: She

feared similar criminal prosecution under Ohio’s Menacing by Stalking or

Telecommunications Harassment statute by a prosecutor in Ohio—especially Prosecutor

Fox—“simply for engaging in democratic debate.” Id. at 10-11. She, moreover, does not

have the financial resources to defend against such a prosecution. And she notes that she

wants “to continue exercising her First Amendment rights to speak out about matters of

local governmental concern, but is afraid to do so without the protection and intervention

of the Court.” Id. at 11.

III.   Discussion

       A.     The First Amendment

       The First Amendment to the U.S. Constitution mandates in part, “Congress shall

make no law ... abridging the freedom of speech ….” The Fourteenth Amendment

extends this mandate to the States. Citizens for Tax Reform v. Deters, 518 F.3d 375, 379

(6th Cir. 2008) (citing Thornhill v. Alabama, 310 U.S. 88, 95 (1940)); see McIntyre v.

Ohio Elections Com’n, 514 U.S. 334, 336 n.1 (1995).

                                            4
Case: 3:20-cv-00010-WHR-SLO Doc #: 26 Filed: 12/17/20 Page: 5 of 19 PAGEID #: 254




               One of the main interests embodied in the First Amendment is that of
       a free, sovereign people using the power of persuasion, rather than force, to
       govern itself. Accordingly, the Supreme Court has held that the First
       Amendment places a high value on the right to engage freely “in discussions
       concerning the need for [political] change,”….

Deters, 518 F.3d at 379 (quoting Meyer v. Grant, 486 U.S. 414, 421 (1988)).

       B.     The Challenged Ohio Statutes

       Plaintiff claims that Ohio’s Menacing by Stalking statute is overbroad and vague

and consequently criminalizes speech protected by the First Amendment. The Menacing

by Stalking statute provides:

       (1) No person by engaging in a pattern of conduct shall knowingly cause
       another person to believe that the offender will cause physical harm to the
       other person or … cause mental distress to the other person or a family or
       household member of the other person….

       (2) No person, through the use of any form of written communication or any
       electronic method of remotely transferring information, including, but not
       limited to, any computer, computer network, computer program, computer
       system, or telecommunication device shall post a message or use any
       intentionally written or verbal graphic gesture with purpose to do either of
       the following:

       (a) Violate division (A)(1) of this section;

       (b) Urge or incite another to commit a violation of division (A)(1) of this
       section.

Ohio Rev. Code § 2903.211(A).

       The statute defines “pattern of conduct,” in part, as follows:

       the posting of messages, use of intentionally written or verbal graphic
       gestures, or receipt of information or data through the use of any form of
       written communication or an electronic method of remotely transferring
       information, including, but not limited to, a computer, computer network,
       computer program, computer system, or telecommunications device, may
       constitute a “pattern of conduct.”

                                              5
Case: 3:20-cv-00010-WHR-SLO Doc #: 26 Filed: 12/17/20 Page: 6 of 19 PAGEID #: 255




§ 2903.211(D)(1) (emphasis added). And the phrase “posting of messages” is further

defined as “transferring, sending, posting, publishing, disseminating, or otherwise

communicating, or attempting to transfer, send, post, publish, disseminate, or otherwise

communicate, any message or information, whether truthful or untruthful, about an

individual, and whether done under one’s own name, under the name of another, or while

impersonating another.” § 2903.211(D)(7).

       A first conviction for Menacing by Stalking is a first-degree misdemeanor, §

2903.211(B)(1)-(2), exposing the offender to a maximum sentence of six-months

imprisonment and $1,000 fine. See § 2929.24(A)(1), § 2929.28(A)(2). A second

violation (after a first conviction) is a fourth-degree felony, exposing the offender to a

maximum of 18 months in prison.

       Plaintiff also contends that Ohio’s Telecommunications Harassment statute is

overbroad and vague and consequently criminalizes speech protected by the First

Amendment. This statute states:

       (B)(1) No person shall make or cause to be made a telecommunication, or
       permit a telecommunication to be made from a telecommunications device
       under the person’s control, with purpose to abuse, threaten, or harass another
       person.

       (2) No person shall knowingly post a text or audio statement or an image on
       an internet web site or web page for the purpose of abusing, threatening, or
       harassing another person.

§ 2917.21. A first conviction of Telecommunications Harassment is a first-degree

misdemeanor, § 2917.21(C)(2), exposing the offender to a maximum sentence of six-

months imprisonment and $1,000 fine, § 2929.24(A)(1); § 2929.28(A)(2). Additional

                                              6
Case: 3:20-cv-00010-WHR-SLO Doc #: 26 Filed: 12/17/20 Page: 7 of 19 PAGEID #: 256




violations (after a first conviction) are fifth-degree felonies punishable by up to 12

months in prison.

       C.     Article III Standing

                                              1.

       Article III of the Constitution ties the jurisdiction of federal courts only to “Cases”

and “Controversies.” U.S. Const. art. III, § 2. The standing requirement animates these

two terms “by ‘identify[ing] those disputes which are appropriately resolved through the

judicial process.’” Susan B. Anthony List v. Driehaus, 573 U.S. 149, 157 (2014) (citation

omitted). “In essence the question of standing is whether the litigant is entitled to have

the court decide the merits of the dispute or of particular issues.” Warth v. Seldin, 422

U.S. 490, 498 (1975). The party invoking federal jurisdiction shoulders the burden to

demonstrate Article III standing. Am. Civil Liberties Union of Ky. v. Grayson Cnty., Ky.,

591 F.3d 837, 843 (6th Cir. 2010).

       Attorney General Yost contends that Plaintiff lacks Article III standing because

she has not suffered an actual concrete injury and fails to allege facts showing she faces

an imminent, credible threat of prosecution under Ohio’s Menacing by Stalking or

Telecommunications Harassment statute. Prosecutor Fox concurs.

       Plaintiff maintains that the standing requirements are relaxed for plaintiffs seeking

redress for a violation of their First Amendment right to free speech. She satisfies these

relaxed-standing requirements, she contends, based on her well-founded fear of criminal

prosecution under Ohio’s Menacing by Stalking or Telecommunications Harassment

statute if she criticizes Prosecutor Fox (or another prosecutor in Ohio) online, especially

                                              7
Case: 3:20-cv-00010-WHR-SLO Doc #: 26 Filed: 12/17/20 Page: 8 of 19 PAGEID #: 257




on the Facebook page “Justice for Chris.” She was aware of the online criticisms offered

by Rasawehr and the Summerses before their arrests “because she had seen and

commented on various social media and blog posts that were critical of Fox and other

Mercer County officials. In those comments, [Plaintiff] offered criticisms of Mercer

County government officials, their actions, and decisions.” (Doc. No. 1, PageID 10).

       Plaintiff argues that her fear of prosecution is well founded because Prosecutor

Fox has prosecuted Rasawehr, and is currently prosecuting the Summers, for their online

speech. She asserts that their online speech is similar to her online criticisms of

Prosecutor Fox and the other local government officials. Her fear of prosecution

escalates when she ponders her lack of financial resources to pay an attorney to defend

her from possible criminal charges under these statutes.

                                              2.

       “To establish Article III standing, a plaintiff must show (1) an ‘injury in fact,’ (2)

a sufficient ‘causal connection between the injury and the conduct complained of,’ and

(3) a ‘likel[ihood]’ that the injury ‘will be redressed by a favorable decision.’” SBA List,

573 U.S. at 157-58 (quoting Lujan v. Defenders of Wildlife, 504 U.S. 555, 560-61

(1992)). “Each of these elements ‘must be supported in the same way as any other matter

on which the plaintiff bears the burden of proof, i.e., with the manner and degree of

evidence required at the successive states of the litigation.’” White v. United States, 601

F.3d 545, 551 (6th Cir. 2010) (quoting Fednav, Ltd. v. Chester, 547 F.3d 607, 614 (6th

Cir. 2008)). Because Defendants presently seeks dismissal at the pleading stage for lack

of standing, the allegations in Plaintiff’s Complaint are accepted as true and her

                                              8
Case: 3:20-cv-00010-WHR-SLO Doc #: 26 Filed: 12/17/20 Page: 9 of 19 PAGEID #: 258




Complaint is construed liberally in her favor. Id.

       General factual allegations of injury may suffice to demonstrate standing,
       “for on a motion to dismiss [the court] presume[s] that general allegations
       embrace those specific facts that are necessary to support the claim.” Lujan,
       504 U.S. at 561 …. However, “standing cannot be inferred ... from
       averments in the pleadings, but rather must affirmatively appear in the
       record,” Spencer v. Kemna, 523 U.S. 1, 10-11, … (1998), nor will “naked
       assertion[s] devoid of further factual enhancement” suffice, Ashcroft v. Iqbal,
       556 U.S. 662, … (2009) …. Rather, the complaint must contain “sufficient
       factual matter, accepted as true, to state a claim to relief that is plausible on
       its face.” Id….

Id. at 551-52.

       As to standing itself, a “plaintiff suffers an ‘injury in fact’ when his [or] legally

protected interest has been invaded and the injury is both ‘concrete and particularized’

and ‘actual or imminent, not ‘conjectural’ or ‘hypothetical.’” Kiser v. Reitz, 765 F.3d

601, 607-08 (6th Cir. 2014). “Although most federal claims assert allegations that the

plaintiff has suffered a past injury, ‘[a]n allegation of future injury may suffice if the

threatened injury is certainly impending, or there is a substantial risk that the harm will

occur.’” Id. (quoting SBA List, 573 U.S. at 158).

       In pre-enforcement cases, “[d]eclaratory judgments are typically sought before a

completed ‘injury-in-fact’ has occurred ….” Nat’l Rifle Ass’n of America v. Magaw, 132

F.3d 272, 279 (6th Cir. 1997) (citation omitted). Standing does not automatically stop

such cases from proceeding but does limit them “to the resolution of an ‘actual

controversy.’” Id. (citation omitted). “[A] plaintiff must show actual present harm or a

significant possibility of future harm in order to demonstrate the need for pre-

enforcement review.” Id. (citation omitted).


                                               9
Case: 3:20-cv-00010-WHR-SLO Doc #: 26 Filed: 12/17/20 Page: 10 of 19 PAGEID #: 259




       Although in regard to criminal statutes, courts are wary of compromising the
       public interest in efficient law enforcement by intervening prior to
       prosecution and foreshortening the prosecutor’s action, courts have allowed
       pre-enforcement review of a statute with criminal penalties when there is a
       great and immediate danger of irreparable loss. Watson v. Buck, 313 U.S.
       387, 400 … (1941).

Id.

       In the present case, the standing requirement does not force Plaintiff to endure

actual arrest or prosecution as a prerequisite to challenging the constitutionality of Ohio’s

Menacing by Stalking or Telecommunications Harassment statute. See SBA List, 573

U.S. at 158. Her allegations must, however, still establish her injury in fact by alleging

“‘an intention to engage in a course of conduct arguably affected with a constitutional

interest, but proscribed by a statute, and there exists a credible threat of prosecution

thereunder.’” Kiser, 765 F.3d at 608 (quoting Babbitt v. United Farm Workers Nat’l

Union, 442 U.S. 289, 298 (1979)); see SBA List, 573 U.S. at 157.

       Plaintiff sufficiently alleges her desire and intention speak online about political

matters. More specifically, she intends to again participate in online discussions critical

of Ohio’s criminal-justice system and Prosecutor Fox and other local government

officials on the Facebook page “Justice for Chris.” Such speech is surely affected with a

constitutional interest. See Deters, 518 F.3d at 379 (“the First Amendment places a high

value on the right to engage freely ‘in discussions concerning the need for [political]

change ….’” (citation omitted)); Signature Mgnt. Team, LLC v. Doe, 876 F.3d 831, 835

(6th Cir. 2017) (“Internet speech receives the same First Amendment protection as other

speech.”).


                                              10
Case: 3:20-cv-00010-WHR-SLO Doc #: 26 Filed: 12/17/20 Page: 11 of 19 PAGEID #: 260




       Assuming in Plaintiff’s favor that the Ohio statutes she challenges proscribe such

online political speech, she is left with one standing requirement: she must show that she

faces a credible threat of prosecution under one (or both) of these statutes by Prosecutor

Fox or another prosecutor in Ohio. See Kiser, 765 F.3d at 608.

       Plaintiff’s subjective fear of prosecution—the “subjective chill” upon her First

Amendment right to free speech—is insufficient by itself to show she faces a credible

threat of prosecution. McKay v. Federspiel, 823 F.3d 862, 869 (6th Cir. 2016). But she

may identify a credible threat of prosecution by alleging

       a subjective chill and point[ing] to some combination of the following
       factors: (1) a history of past enforcement against [her] or others; (2)
       enforcement warning letters sent to [her] regarding [her] specific conduct;
       and/or (3) an attribute of the challenged statute that makes enforcement easier
       or more likely, such as a provision allowing any member of the public to
       initiate an enforcement action.

Id. (internal citations omitted).

       Plaintiff does not allege that Prosecutor Fox or another state or local government

official in Ohio has pursued charges against her for violating Ohio’s Menacing by

Stalking or Telecommunications Harassment statute. There is likewise no indication that

she has received an enforcement warning letter regarding her (online or in-person)

political speech. And neither the Menacing by Stalking nor the Telecommunications

Harassment statute contains a mechanism or attribute that makes enforcement easier or

more likely.

       Plaintiff is therefore left with the possible combination of her subjective fear of

prosecution combined with past enforcement of these Ohio statutes against others. See


                                             11
Case: 3:20-cv-00010-WHR-SLO Doc #: 26 Filed: 12/17/20 Page: 12 of 19 PAGEID #: 261




id. As to the latter, she relies on other criminal cases brought under these statutes—

specifically, the prosecutions of Rasawehr and the Summerses—to show a history of past

enforcement. She describes these individuals as “similarly situated speakers” and alleges

that they were charged with many violations of Ohio’s Menacing by Stalking and

Telecommunications Harassment statutes for their comments on the “Justice for Chris”

Facebook page. She contends, “Central to [her] fear—and indeed a primary source of

it—is the fact that she has posted comments on the very same “Justice for Chris”

Facebook page that is the subject of a 62-count indictment [against the Summerses].”

(Doc. No. 18, PageID 189-90).

       Defendants contend that Plaintiff’s reliance on the prosecutions of Rasawehr and

the Summerses is misplaced because their online comments were not similar to the

political speech Plaintiff wants to engage in online. Defendants differentiate Plaintiff’s

speech by relying on public records in those criminal cases, some of which are attached

to Prosecutor Fox’s Answer. Defendants’ reliance on those public records, however,

gives pause at this early stage of the case.

                                               3.

       Plaintiff points out that the public records upon which Defendants rely are beyond

the four corners of her Complaint. In her view, consideration of this evidence will

implicitly transform Defendants’ Rule 12(c) Motions into Motions for Summary

Judgment, which may not be resolved without providing her an opportunity “to conduct

discovery about critical questions of statutory application, including how the statutes at

issue in this case have been applied by Mercer County in the Summers and Rasawehr

                                               12
Case: 3:20-cv-00010-WHR-SLO Doc #: 26 Filed: 12/17/20 Page: 13 of 19 PAGEID #: 262




cases.” (Doc. No. 18, PageID 186).

       Generally, when “matters outside the pleadings are presented to and not excluded

by the court,” a Rule 12(c) “motion must be converted to a motion for summary judgment

under Rule 56.” Fed. R. Civ. P. 12(d). Yet in limited situations, the Court may take into

account materials outside a complaint or answer, including public records, without

conversion to summary judgment. Bassett v. Nat’l Collegiate Athletic Ass’n, 528 F.3d

426, 430 (6th Cir. 2008) (citing Amini v. Oberlin Coll., 259 F.3d 493, 502 (6th Cir.

2001)). “Documents attached to the answer may be considered if they are referred to in

plaintiff’s complaint and are central to plaintiff’s claims.” Felix v. Dow Chemical Co.,

2:07cv971, 2008 WL 207857, at *1 (S.D. Ohio 2008) (Graham, J.).

       The public records Defendants rely on are from the criminal prosecutions Plaintiff

identifies in her Complaint. Those records are central to her assertions that she has a

well-founded fear and a credible threat of prosecution under the same statutes the

defendants in those cases violated (Rasawehr) or allegedly violated (the Summerses). It

is therefore proper to consider the public records attached to Prosecutor Fox’s Answer

when considering whether Plaintiff has standing to litigate her First Amendment claim

without converting Defendants’ Rule 12(c) Motions into motions for summary judgment.

See Felix, 2008 WL 207857, at *1.

       In addition, Article III’s standing requirement is jurisdictional. See SBA List, 573

U.S. at 157; Nat’l Ass’n. of Minority Contractors, Dayton Chapter v. Martinez, 248

F.Supp.2d 679, 690 (S.D. Ohio 2002) (Rice, J). Rule 12(b)(1) is therefore the proper

procedural tool for a party to select when seeking dismissal at the pleading stage for lack

                                            13
Case: 3:20-cv-00010-WHR-SLO Doc #: 26 Filed: 12/17/20 Page: 14 of 19 PAGEID #: 263




of standing. See, e.g., Magaw, 132 F.3d at 277; Plunderbund Media, LLC v. DeWine,

753 F. App’x 362, 365 (6th Cir. 2018); Martinez, 248 F.Supp.2d at 681-82. Although

consideration of standing upon a summary-judgment motion under Rule 56 may be

warranted in some cases, e.g., Fine v. City of Piqua, 3:08cv196, 2009 WL 10710394, at

*3 (S.D. Ohio 2009) (Rice, J.), Defendants in the present case may contest under Rule

12(b)(1) whether Plaintiff has Article III standing by relying on the allegations in

Plaintiff’s Complaint and pertinent public records without conversion to summary

judgment.

       Despite Plaintiff’s presently misplaced reliance on Rule 56, she remains entitled to

the truth of the allegations in her Complaint, and her Complaint is construed in her favor.

White, 601 F.3d at 551; see Greater Cincinnati Coal. for the Homeless v. City of

Cincinnati, 56 F.3d 710, 715 (6th Cir. 1995).

                                             4.

       Returning to Plaintiff’s reliance on the past-enforcement cases against Rasawehr

and the Summerses, a comparative inquiry is necessary. “A threat of future enforcement

may be ‘credible’ when the same conduct has drawn enforcement actions or threats of

enforcement in the past.” Kiser, 765 F.3d at 609 (emphasis added).

       The Ohio Court of Appeals’ decision in State v. Rasawehr, No. 10-19-15, 2020

WL 615075 (Ohio Ct. App. Feb. 10, 2020), explains that Rasawehr was convicted of

Menacing by Stalking based on text messages he sent to, and a voicemail message he left

for, his ex-wife concerning two murders he thought she had committed and gotten away

with twenty years before. Id. at *6. The messages that violated the Menacing by

                                             14
Case: 3:20-cv-00010-WHR-SLO Doc #: 26 Filed: 12/17/20 Page: 15 of 19 PAGEID #: 264




Stalking statute in Rasawehr were not political messages and did not concern any activity

by a prosecutor in Ohio or a local government official in Ohio. The messages that

violated Telecommunications Harassment statute in Rasawehr included a voicemail

message threatening his ex-wife. Rasawehr also mentioned the Mercer County Sheriff in

this message, and his comment revealed “an intention to inflict injury to the Mercer

County Sheriff—that is, a threat[en]ing and menacing statement—as a means of creating

fear in the victim [the defendant’s ex-wife]….” Id. at *9. The defendant also used

“profane language during the call as well as demeaning terms for Mercer County officials

and the victim—statements, which fit within the everyday meaning of the word

‘obscene.’” Id. At best for Plaintiff, the speech in Rasawehr ran afoul of Ohio’s

Telecommunications Harassment statute not because it was profane or demeaning but

because it threatened physical harm to the Sheriff and was obscene. And, again,

Rasawehr directed his comments at his ex-wife to cause her fear and to intimidate her.

Id. These features of Rasawehr’s speech are a far cry from the online (or in person)

political dialogue Plaintiff wants to engage in and does not reveal that she faces a

credible threat of prosecution for violating Ohio’s Menacing by Stalking or

Telecommunications Harassment statute.

       As to the cases pending against the Summerses, Defendants point out that their

criminal cases are stayed pending the outcome of the instant case. What do these two

cases say about the existence, if any, of a credible threat of prosecution against Plaintiff

for Menacing by Stalking and Telecommunications Harassment?

       Plaintiff’s Complaint alleges that the Summerses were charged with the operation

                                             15
Case: 3:20-cv-00010-WHR-SLO Doc #: 26 Filed: 12/17/20 Page: 16 of 19 PAGEID #: 265




of the Facebook page “Justice for Chris” on which they criticized the fairness of their

son’s trial and attacked the veracity of the victim’s public trial testimony. The allegations

set forth in the Bill of Particulars against the Summerses support Plaintiff’s Complaint,

and are accepted as true, to the extent she says that the Summerses criticized the fairness

of their son’s trial and the victim’s veracity on the “Justice for Chris” Facebook page.

But examination of the Bill of Particulars reveals that the Summerses allegedly went a

step further by harassing or threatening the victim on certain dates in violation of the

Menacing by Stalking or Telecommunications Harassment statute. Compare Doc. No. 1,

¶s 25-26 with Doc. No. 10, PageID 68-88, 99-119. In contrast, Plaintiff wants to criticize

Prosecutor Fox and other government officials about their activities. Because of this, her

speech is not so closely similar to the Summerses’ speech on “Justice for Chris” that their

criminal prosecution creates a credible threat of similar prosecution of Plaintiff if she

criticizes (online or otherwise) the activities of Prosecutor Fox or other local government

officials in Ohio. See Plunderbund Media, 753 F. App’x at 369 (“Plaintiffs do not point

to a single case where an entity or individual posting a political opinion or article online

was prosecuted for telecommunications harassment or cyber-harassment.”).

        Plaintiff certainly disagrees. She takes a broader view of the case she seeks to

litigate:

        This case is not about Jeff R[a]sawehr and the Summers family, what these
        individuals may or may not have said online, or the minute details of their
        state criminal cases, although a review of the Attorney General and the
        Mercer County Prosecutor’s briefs in response to Plaintiff Jane Doe’s motion
        for judgment on the pleadings might suggest otherwise. This case is instead
        about all Ohio speakers who, like Jane Doe, may fear prosecution simply
        because something they say online causes another person distress. This case

                                             16
Case: 3:20-cv-00010-WHR-SLO Doc #: 26 Filed: 12/17/20 Page: 17 of 19 PAGEID #: 266




       is about state statutes that foist criminal penalties upon speech that is
       unquestionably protected by the First Amendment and embolden rogue
       prosecutors, like the one in Mercer County, to chill dissent and silence critics
       through the power of criminal enforcement. And this case is about the need
       for federal court intervention and robust judicial review when states exercise
       their sovereignty in violation of protected constitutional rights.

(Doc. No. 23, PageID 240). The first point in this well-written passage is entirely

correct: This case is not about Jeff Rasawehr, the Summerses, or the minute details of

their criminal prosecutions. Those cases, including some details, are pertinent here only

to the issue of whether there have been past prosecutions under Ohio’s Menacing by

Stalking or Telecommunications Harassment statute of individuals engaged in online

political speech. No comment or opinion is offered in this Report on whether the

prosecutions in those cases run afoul of the First Amendment.

       Plaintiff’s remaining points in the above passage do not address her burden to

allege facts sufficient to establish her Article III standing. “The mere ‘possibility of

criminal sanctions applying does not in and of itself create a case or controversy.’” Nat’l

Rifle Ass’n of America v. Magaw, 132 F.3d 272, 293 (6th Cir. 1997) (quoting Boating

Indus. Ass’n v. Marshall, 601 F.2d 1376, 1384 (9th Cir. 1979) (other citation omitted)).

       Plaintiff recently filed a Notice of Supplemental Authority, pointing to a decision

issued by the Ohio Supreme Court in State ex rel. Summers v. Fox, No. 2018-0959, 2020

WL 7250544, at *1 (Dec. 10, 2020). (Doc. No. 25). Plaintiff contends that the Summers

case is significant in the present case because it preserves a right of access to public

documents even in the face of allegations that speech is somehow criminal. And Plaintiff

contends that Summers rebuts the Mercer County Prosecutor’s allegations that she is


                                              17
Case: 3:20-cv-00010-WHR-SLO Doc #: 26 Filed: 12/17/20 Page: 18 of 19 PAGEID #: 267




somehow interfering with or harming the Summerses’ prosecution through her claims in

this case. Neither argument assists Plaintiff in establishing that she faces a credible threat

of prosecution or otherwise has Article III standing.

                                              5.

       In conclusion, Plaintiff has not shown a credible threat of future prosecution under

Ohio’s Menacing by Stalking or Telecommunications Harassment statute. She therefore

lacks Article III standing to litigate her First Amendment claim, and the Court lacks

jurisdiction over this claim. In this situation, the Court should decline to exercise

supplemental jurisdiction over her claims under the Ohio Constitution. See 28 U.S.C. §

1367(c)(3); see also Gamel v. City of Cincinnati, 625 F.3d 949, 952 (6th Cir. 2010)

(“When all federal claims are dismissed before trial, the balance of considerations usually

will point to dismissing the state law claims ….”).

                   IT IS THEREFORE RECOMMENDED THAT:

       1.     Defendants’ Motions for Judgment on the Pleadings (Doc. No. 12, 13) be
              GRANTED, and Plaintiff’s claims be dismissed without prejudice; and

       2.     The case be terminated on the Court’s docket.


December 17, 2020                                  s/Sharon L. Ovington
                                                   Sharon L. Ovington
                                                   United States Magistrate Judge




                                             18
Case: 3:20-cv-00010-WHR-SLO Doc #: 26 Filed: 12/17/20 Page: 19 of 19 PAGEID #: 268




                        NOTICE REGARDING OBJECTIONS

       Pursuant to Fed. R. Civ. P. 72(b), any party may serve and file specific, written
objections to the proposed findings and recommendations within FOURTEEN days after
being served with this Report and Recommendations. Such objections shall specify the
portions of the Report objected to and shall be accompanied by a memorandum of law in
support of the objections. If the Report and Recommendation is based in whole or in part
upon matters occurring of record at an oral hearing, the objecting party shall promptly
arrange for the transcription of the record, or such portions of it as all parties may agree
upon or the Magistrate Judge deems sufficient, unless the assigned District Judge
otherwise directs. A party may respond to another party’s objections within
FOURTEEN days after being served with a copy thereof.

       Failure to make objections in accordance with this procedure may forfeit rights on
appeal. See Thomas v. Arn, 474 U.S. 140 (1985); United States v. Walters, 638 F.2d 947,
949-50 (6th Cir. 1981).




                                            19
